Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The objections to the drawings stated in the most recent office action have been withdrawn.  The drawings filed on 08/23/2019 have been accepted.
Terminal Disclaimer
The terminal disclaimer filed on 01/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/814,720 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 01/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.: 11,207,169 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jacob Panangat (Reg. No.: 75,674) on 02/09/2022.  

In claim 174, line 3, “layer ” was deleted.
In claim 176, line 5, “0.1 inches” was deleted, and in its place, --0.6 inches-- was inserted.
In claim 185, line 5, “0.1 inches” was deleted, and in its place, --0.6 inches-- was inserted.
Specification, Para. [0001], line 1, after “July 5, 2016, ” --now U.S. Patent Number 10,433,943,-- was inserted.

Reasons for Allowance
Claims 166, 167, 169-180, and 182-187 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious a method for an inguinal hernia repair in a subject, the method comprising, inter alia, a meshing having a fin extending inferiorly from an inferomedial quarter of the fabric layer and that is substantially medial to a vertically-oriented centerline of the fabric layer, the fin comprising a fin edge extending inferiorly from the inferior edge of the inferolateral quarter of the fabric layer; and (b) positioning the mesh posterior to an inguinal hernia defect and posterior or deep to a genital nerve in the subject, such that the fin is inferior to an iliopubic tract and substantially covers a femoral space, and the fin does not obstruct a femoral artery or a femoral vein in the subject.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JING RUI OU/Primary Examiner, Art Unit 3771